Moran, J. The appeal in this 'case is prosecuted from a judgment rendered in a condemnation proceeding in which a portion of appellant’s lot was taken for a public highway. The right sought by the condemnation was that of perpetual easement in favor of the public upon the appellant’s land. The case involves a freehold, and this court has no jurisdiction to investigate the merits or determine the controversy. Chaplin v. Commissioners of Highways, 18 H. E. Hep. 965. The appeal will be dismissed for want of jurisdiction. Appeal dismissed. Gary, J., takes no part in this case.